DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 
Applicant argues “the shapes disclosed in Qiu are the shapes of the casing, not the shapes of an insert, because there is no insert in Qiu. Although Qiu may suggest modifying the round casing of Liu into a square shape, nothing in Qiu or Liu suggests an insert having a flat undersurface and at least one straight wall.” The Examiner disagrees. Liu teaches the shape of the casing and the shape of the insert correspond with one another. If the shape of the casing in Liu were to be modified as suggested by Qiu, one of ordinary skill in the art would have predictably configured the insert to have a corresponding shape. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 139.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-28 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2015/0027460) in view of Qiu (US 2012/0199663) and Levin (US 2013/0298905). 
Liu [Fig. 1-5] teaches an electronic smoking device, comprising; a housing sleeve 1; an insert 2 having a first and second end, the insert fitted into the housing sleeve through an end of the housing sleeve; a battery 3 contained within a battery area of the insert [0045], an air flow (inhalation) sensor [0003], and control module 4 (control electronics circuitry) mounted on the insert [0047] accommodated in the housing sleeve; an end cap 10 at a first end of the housing sleeve, wherein the end cap closes an end of the housing sleeve; the battery contained within the insert; a connector 5 attached to the second end of the insert; the connector adapted to provide a mechanical and electrical connection to an atomizer assembly (mouth-ended portion); wherein the insert is an open shell, the insert has an end wall at the first end [0048, 0056]. The mouth-ended portion is only recited with respect to intended use. The components of the mouth-ended portion are thereby not required by the claims. 
Liu teaches the housing sleeve is cylindrical (round cross-sectional shape) [0044] with the insert having a corresponding shape [0045]. Liu does not teach the housing sleeve having a non-round cross-sectional shape the insert having at least one straight wall. Qiu teaches an electronic smoking device comprising a round or rectangular cross-sectional shape [0029]. As it is prima facie obvious to substitute art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to use a square (non-round) cross-sectional shape for the housing sleeve of Liu to achieve predictable results. One would thereby provide the insert with a corresponding square shape, i.e. having a flat undersurface and at least one straight wall. The end walls of the insert of Liu [Fig. 5] are interpreted to read on a pair of walls extending perpendicularly with respect to a longitudinal axis of the shell, the pair of walls forming a longitudinal slot.
Modified Liu is silent to a charging port. Levin teaches a vaporizing device including a charging connector comprising a micro USB port [0055]. It would have been obvious to one of ordinary skill in the art include such a charging port at the end cap of modified Liu, electrically connected to the battery to allow for charging of the device. 
Claims 29 and 34 rejected under 35 U.S.C. 103 as being unpatentable over Liu, Qiu, and Levin as applied to claims 20 and 31 above, and further in view of Chen (US 2014/0182612).
Modified Liu does not teach the insert comprises a seal to separate components. However, such seals are known in the art as taught by Chen [0040] and would have been obvious to one of ordinary skill in the art to include with the insert of modified Liu for separating components. 
Claims 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Qiu, and Levin as applied to claims 20 and 31 above, and further in view of Susa (US 6,125,853).
Modified Liu does not teach a locking feature between insert and sleeve comprising a protrusion and depression. However, such locking features are known in the art as taught by Susa [col. 10, l. 56-60]. It would have been obvious to one of ordinary skill in the art to apply this locking feature to the insert and sleeve of modified Liu to provide a secure connection between them.
Allowable Subject Matter
Claim 12 is allowed.
The examiner’s statement of reasons for allowance can be found in the 4/26/2022 Office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/               Examiner, Art Unit 1747